EXHIBIT K to the Distribution Agreement BAIRD ULTRA SHORT BOND FUND The Corporation hereby appoints the Distributor, and the Distributor hereby accepts such appointment, as the Corporation’s exclusive agent for the distribution of Shares of the above-named Fund, subject to the terms of the Distribution Agreement of which this Exhibit is a part. Executed as of this day of December, 2013. The Corporation: BAIRD FUNDS, INC. By: Mary Ellen Stanek, President The Distributor: ROBERT W. BAIRD & CO. INCORPORATED By: Peter Hammond, Senior Vice President
